DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-16, 21-25, 27-32, and 38 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Fueter et al US 4,606,622 A.
Re claim 1, Fueter et al teach a method for designing a progressive addition lens comprising a distance vision region, a near vision region, and an intermediate vision region, wherein a power gradually changes between the distance vision region and the near vision region, and wherein the progressive addition lens is based on prescription data (see col 1, lines 
	Re claim 2, Fueter et al teach wherein the extra astigmatism is added in correspondence of the near vision region and the intermediate vision region, and wherein an amount of vertical power is lower than an amount of horizontal power in correspondence of at least one point of the near vision region (see col. 7, lines 51-55).
	Re claim 3, Fueter et al teach wherein the extra astigmatism corresponds to a measure of a clear vision region of the near vision region (see col. 7, lines 51-55).
	Re claim 4, Fueter et al teach wherein the extra astigmatism corresponds to an expanded clear vision region, wherein the expanded clear vision region is a clear vision region being larger than a clear vision region corresponding to a zero extra astigmatism (see col 4, lines 29-47).
	Re claim 5, Fueter et al teach wherein the extra astigmatism is in a relationship to an expanded clear vision region, and wherein an increase in the extra astigmatism corresponds to an increase in a width of the expanded clear vision region (see col. 4, lines 29-47).
	Re claim 6, Fueter et al teach wherein the clear vision region is a region being characterized by comprising an inherent astigmatism being below a predetermined threshold (see col. 4, lines 29-47).
	Re claim 7, Fueter et al teach wherein the extra astigmatism is added in correspondence of the near vision region and the intermediate vision region, and wherein an amount of vertical 
	Re claim 8, Fueter et al teach wherein the extra astigmatism corresponds to a horizontal width of a near vision region having a mean power equal to or above a threshold (without context with regard to the threshold the limitation here is inherent as it would have a value and that would meet the broad definition of a threshold).
	Re claim 10, Fueter et al teach wherein the amount of extra astigmatism is added in correspondence of a meridian, and an amount of vertical power is different from an amount of horizontal power along the meridian, the meridian being a meridian line of the lens along which a spherical power increases in correspondence of a direction towards the bottom of the progressive addition lens (see claim 12).
	Re claim 11, Fueter et al teach wherein the amount of extra astigmatism is added in correspondence of the intermediate vision region along the meridian (see claim 12).
	Re claim 12, Fueter et al teach wherein the amount of extra astigmatism is constant in correspondence of the meridian in the intermediate vision region (see claim 12).
	Re claim 13, Fueter et al teach wherein the amount of extra astigmatism corresponds to an inherent astigmatism change rate (see col. 4, lines 29-47).
	Re claim 14, Fueter et al teach wherein the amount of extra astigmatism corresponds to a reduction of the inherent astigmatism change rate, wherein the reduced inherent astigmatism change rate is an inherent astigmatism change rate being smaller than an inherent astigmatism change rate corresponding to a zero extra astigmatism (see col. 4, lines 29-47).

	Re claim 16, Fueter et al teach wherein the amount of extra astigmatism corresponds to an inherent astigmatism change rate, a maximum amount of inherent astigmatism, and of the skew distortion (see col. 4, lines 29-47).
	Re claim 21, Fueter et al teach a progressive addition lens comprising a distance vision region, a near vision region, and an intermediate vision region, wherein a power gradually changes between the distance vision region and the near vision region, and wherein the lens has a surface exhibiting transmission astigmatic performance parameter values corresponding to prescription data and to an extra astigmatism (see col 1, lines 12-38).
	Re claim 22, Fueter et al teach wherein the near vision region and the intermediate vision region exhibit extra astigmatism values corresponding to the extra astigmatism, and exhibit an amount of vertical power that is lower than an amount of horizontal power in at least one point of the near vision region (see claims 12 and 19; col. 7, lines 51-56; see col. 4, lines 29-39).
	Re claim 23, Fueter et al teach wherein said extra astigmatism corresponds to an expansion of said clear near vision region as exhibited by the lens, the expanded clear vision region being a clear vision region larger than a clear vision region corresponding to a zero extra astigmatism (see col. 7, lines 51-55).
	Re claim 24, Fueter et al teach wherein the clear vision region is a region being characterized by exhibiting an astigmatism being below a predetermined threshold (see col. 4, lines 29-27).

	Re claim 26, Fueter et al teach wherein said extra astigmatism corresponds to a horizontal width of a near vision region having a mean power equal to or above a threshold (without context with regard to the threshold the limitation here is inherent as it would have a value and that would meet the broad definition of a threshold).
Re claim 27, Fueter et al teach wherein a meridian exhibits extra astigmatism values corresponding to the amount of extra astigmatism, and an amount of vertical power is different from an amount of horizontal power along the meridian, the meridian being a meridian line of the lens along which a spherical power increases in correspondence of a direction towards the bottom of the progressive addition lens (see claim 12).
	Re claim 28, Fueter et al teach wherein a meridian exhibits extra astigmatism values corresponding to said amount of extra astigmatism, and an amount of vertical power is different from an amount of horizontal power along said meridian, said meridian being a meridian line of the lens along which a spherical power increases in correspondence of a direction towards the bottom of said progressive lens (see claim 12).
	Re claim 29, Fueter et al teach wherein the intermediate vision region along the meridian exhibits the extra astigmatism values corresponding to said amount of additional astigmatism (see col 4, lines 29-33).
	Re claim 30, Fueter et al teach wherein said amount of extra astigmatism is constant along the meridian in the intermediate vision region (see claim 12).

	Re claim 32, Fueter et al teach wherein said amount of additional astigmatism corresponds to a reduction of the astigmatism change rate and of the skew distortion, wherein the reduced astigmatism change rate is an astigmatism change rate being smaller than an astigmatism change rate corresponding to a zero additional astigmatism and the reduced skew distortion is a skew distortion being smaller than a skew distortion corresponding to a zero additional astigmatism (see col. 4, lines 29-47).
	Re claim 38, Fueter et al teach a method for designing a progressive addition lens comprising a near vision region, a far vision region, and an intermediate vision region, wherein an addition power progressively (gradually) changes between said near vision region and said far vision region, and wherein said progressive lens is based on prescription data (see col. 1, lines 12-38), the method comprising: determining a transmission astigmatic performance parameter corresponding to a sum of a prescribed astigmatism included in said prescription data and of a predetermined amount of extra astigmatism (see claims 12 and 19; col. 7, lines 51-56; see col. 4, lines 29-39); determining lens surface data corresponding to the determined transmission performance parameter (see col. 5, 35-39; col. 4, lines 40-47); wherein said extra astigmatism is added in correspondence of said near vision region and said intermediate vision region, and wherein an amount of vertical power is lower than an amount of horizontal power in correspondence of at least one point of said near vision region (see col. 7, lines 51-55). 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fueter et al US 4,606,622 A.
	Re claim 9, Fueter et al do not explicitly disclose wherein the extra astigmatism corresponds to a widening of the horizontal width, wherein the widened horizontal width is a horizontal width in a near vision region being wider than a horizontal width corresponding to a zero extra astigmatism.
	It would have been an obvious matter of choice to have the extra astigmatism corresponds to a widening of the horizontal width, wherein the widened horizontal width is a horizontal width in a near vision region being wider than a horizontal width corresponding to a zero extra astigmatism, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	Re claim 20, Fueter et al do not explicitly disclose a computer program comprising code, wherein the code, when executed on processing resources, instructs the processing resources to perform a method| according to claim 1
	However broadly claiming an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007) ("Accommodating a prior art mechanical device that accomplishes [a desired] goal to modern electronics would have been reasonably obvious to one of ordinary skill in designing children’s learning devices. Applying modern electronics to older mechanical devices has been commonplace in recent years."); In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); see also MPEP § 2144.04. Furthermore, implementing a known function on a computer .

Allowable Subject Matter
Claims 17-19 and 33-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
	In regard to dependent claim 17, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the amount of extra astigmatism corresponds to a reduction of the inherent astigmatism change rate, of the maximum amount of inherent astigmatism, and of the skew distortion, wherein the reduced inherent astigmatism change rate is an inherent astigmatism change rate being smaller than an inherent astigmatism change rate corresponding to a zero extra astigmatism, wherein the reduced of the maximum amount of inherent astigmatism 
	In regard to dependent claim 18, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein amount of extra astigmatism is monotonically decreasing in correspondence of the meridian from the top to the center of the meridian and monotonically increasing from the center to the bottom of the meridian in the intermediate vision region; recited together in combination with the totality of particular features/limitations recited therein
	In regard to dependent claim 33, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the amount of extra astigmatism is monotonically decreasing along the meridian from the top to the center of the meridian and monotonically increasing from the center to the bottom of the meridian in the intermediate vision region; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 36, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein said amount of extra astigmatism is monotonically decreasing along the meridian from the top to the center of the meridian and monotonically increasing from the center to the bottom of the meridian in the intermediate vision region; recited together in combination with the totality of particular features/limitations recited therein




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872